DETAILED ACTION
Election/Restrictions
1.	Applicant's election, without traverse, of claims 1-13 in the “Response to Restriction Requirement” filed on 02/13/2021 is acknowledged and entered by the Examiner. 
	This office action consider claims 1-20 pending for prosecution, wherein claims 14-20 are withdrawn from further consideration, and claims 1-13 are presented for examination. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig 3A; [0063]) = (element 100; Figure No. 3A; Paragraph No. [0063]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

2.	Claims 1-2, 6-8, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao (CN 107195642 A, relying on the attached English translation; hereinafter Gao).
Regarding claim 1, Gao teaches a display substrate (see the entire document, specifically Fig. 1+; Page 1+, and as cited below) comprising:
a flexible base (102; Fig. 2; Pages 2-3), an upper surface of the flexible base being provided with a display area (area of 102 below 103; display area) and a circuit connection area (area of 102 below area outside of 103; non-display area), and a lower surface of the flexible base being provided with a back film (101), 
a portion of the flexible base (102) corresponding to the circuit connection area (area of 102 below area outside of 103; non-display area) comprising a bending portion (105; see Fig. 1) and a connection portion (area of 102 below 104), 
the lower surface of the flexible base (102) being provided with a groove (106), and 
an orthographic projection of the groove (106; Fig. 2) on the upper surface of the flexible base (102) corresponding to a position of an orthographic projection of the bending portion (105; Fig. 2 in view Fig. 1) on the upper surface of the flexible base (102).  
Regarding claim 2, Gao teaches all of the features of claim 1. 
Gao further teaches wherein a portion of the groove (106; Fig. 2) is in a shape of rectangle (Fig. 2; rectangle) or trapezoid.  

Regarding claim 6, Gao teaches all of the features of claim 1. 
Gao further teaches wherein the circuit connection area (area of 102 below area outside of 103; Fig. 6 in view of Fig. 1) of the upper surface of the flexible base (102) is provided with a circuit connection layer (described as a power trace; Pages 2-3); wherein the circuit connection layer (described as a power trace; Pages 2-3) comprises a circuit bending portion and a circuit connection portion (Fig. 6 in view of Fig. 2 and Fig. 1), 
an orthographic projection (Fig. 6 in view of Fig. 2 and Fig. 1) of the circuit bending portion on the upper surface of the flexible base (102) corresponding to the position of the orthographic projection of the bending portion (105; Fig. 2 in view Fig. 1; see Fig. 6) on the upper surface of the flexible base (102), and the circuit bending portion (Fig. 6 in view of Fig. 2 and Fig. 1) is bent downwardly to extend.  
Regarding claim 7, Gao teaches all of the features of claim 1. 
Gao further teaches wherein the back film (101; Fig. 6 in view of Fig. 2 and Fig. 1) is provided with a through groove (groove in 101; Fig. 6 in view of Fig. 2 and Fig. 1), an orthographic projection of the through groove (groove in 101; Fig. 6 in view of Fig. 2 and Fig. 1) on the upper surface of the flexible base (102) corresponding to a position of an orthographic projection of the groove (106; Fig. 6 in view of Fig. 2 and Fig. 1) on the upper surface of the flexible base (102).  
Regarding claim 8, Gao teaches a display device (see the entire document, specifically Fig. 1+; Page 1+, and as cited below) comprising:
a display substrate comprising a flexible base (102; Fig. 2; Pages 2-3), wherein: 
an upper surface of the flexible base (102; Fig. 2; Pages 2-3) is provided with a display area (area of 102 below 103; display area) and a circuit connection area (area of 102 below area outside of 103; non-display area); 
a lower surface of the flexible base (102) is provided with a back film (101); 
a portion of the flexible base (102) corresponding to the circuit connection area (area of 102 below area outside of 103; non-display area) comprising a bending portion (105; see Fig. 1) and a connection portion (area of 102 below 104); 
the lower surface of the flexible base (102) being provided with a groove (106), and 
an orthographic projection of the groove (106; Fig. 2) on the upper surface of the flexible base (102) corresponding to a position of an orthographic projection of the bending portion (105; Fig. 2 in view Fig. 1) on the upper surface of the flexible base (102); 
the bending portion (105; Fig. 6 in view of Fig. 2 and Fig. 1) of the flexible base (102; Fig. 6 in view of Fig. 2 and Fig. 1) is bent downwardly to extend, and the connection portion (area of 102 below 104) is located below a portion of the flexible base (102) corresponding to the display area (area of 102 below 103; display area).  
Regarding claim 11, Gao teaches all of the features of claim 8. 
Gao further teaches wherein the circuit connection area (area of 102 below area outside of 103; Fig. 6 in view of Fig. 1) of the upper surface of the flexible base (102) is provided with a circuit connection layer (described as a power trace; Pages 2-3); 
the circuit connection layer (described as a power trace; Pages 2-3) comprises a circuit bending portion and a circuit connection portion (Fig. 6 in view of Fig. 2 and Fig. 1), 
an orthographic projection (Fig. 6 in view of Fig. 2 and Fig. 1) of the circuit bending portion on the upper surface of the flexible base (102) corresponding to the position of the orthographic projection of the bending portion (105; Fig. 2 in view Fig. 1; see Fig. 6) on the upper surface of the flexible base (102), and the circuit bending portion (Fig. 6 in view of Fig. 2 and Fig. 1) is bent downwardly to extend.  
Regarding claim 12, Gao teaches all of the features of claim 8. 
Gao further teaches wherein the back film (101; Fig. 6 in view of Fig. 2 and Fig. 1) is provided with a through groove (groove in 101; Fig. 6 in view of Fig. 2 and Fig. 1), an orthographic projection of the through groove (groove in 101; Fig. 6 in view of Fig. 2 and Fig. 1) on the upper surface of the flexible base (102) corresponding to a position of an orthographic projection of the groove (106; Fig. 6 in view of Fig. 2 and Fig. 1) on the upper surface of the flexible base (102).  
Regarding claim 13, Gao teaches all of the features of claim 8. 
Gao further teaches The display device according to claim 8, wherein the display device is implemented in a display apparatus (Fig. 6 in view Fig. 2 in view Fig. 1; Pages 1-3; see Abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

3.	Claims 4, 5, and 10 are rejected under 35 U.S.C.103 as being unpatentable over Gao (CN 107195642 A, relying on the attached English translation; hereinafter Gao). 
Regarding claim 4, Gao teaches all of the features of claim 1. 
Gao further teaches wherein a groove depth of the groove (106; Fig. 2) is one third to one half of a thickness of the flexible base (see Claim 3 of Gao; in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists; See MPEP 2144.05, I).  
Regarding claim 5, Gao teaches all of the features of claim 1. 
Gao further teaches wherein a width of a notch of the groove (106; Fig. 2) is in a range of 0.8 mm to 1.2 mm (see Claim 2 of Gao; in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists; See MPEP 2144.05, I).  
Regarding claim 10, Gao teaches all of the features of claim 8. 
Gao further teaches wherein a groove depth of the groove (106; Fig. 2) is one third to one half of a thickness of the flexible base (see Claim 3 of Gao; in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists; See MPEP 2144.05, I).  
4.	Claims 3 and 9 are rejected under 35 U.S.C.103 as being unpatentable over Gao (CN 107195642 A, relying on the attached English translation; hereinafter Gao), in view of Xu (CN 107742639 A, relying on the attached English translation; hereinafter Xu). 
Regarding claim 3, Gao teaches all of the features of claim 1. 
Gao further teaches wherein the groove (106; Fig. 6 in view Fig. 2 in view Fig. 1; Pages 1-3) (see below for “comprises a plurality of sub-grooves, the plurality of sub-grooves being disposed in parallel and at an interval, and a portion of the groove being in a shape of grid”).
As noted above, Gao does not expressly disclose “implanting ions to form a Punch-Though-Stop Layer (PTSL) in a portion of the fin directly under the opening, while forming reflection doped layers in portions of the fin on inner sides of source/drain regions”.
However, in the analogous art, Xu teaches a flexible OLED display panel and device ([Abstract]), wherein (Fig. 1+; Page 1+) a flexible substrate (301; Figs. 3, 4; Page 3) comprises strip-shaped grooves (309) distributed at intervals, where the long sides of the strip-shaped grooves are parallel to the connecting end of the routing area.
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gao’s groove in view of  Xu’s groove structure, and thereby, modified Gao’s (by Xu) device will have 
wherein the groove (Gao 106; Fig. 6 in view Fig. 2 in view Fig. 1; Pages 1-3 in view of Xu 309; Figs. 3, 4; Page 3) comprises a plurality of sub-grooves (in view of Xu 309; Figs. 3, 4; Page 3), the plurality of sub-grooves (in view of Xu 309; Figs. 3, 4; Page 3) being disposed in parallel and at an interval (in view of Xu 309; Figs. 3, 4; Page 3), and a portion of the groove being in a shape of grid (in view of Xu 309; Figs. 3, 4; Page 3)	
The ordinary artisan would have been motivated to modify Gao in the manner set forth above, at least, because this inclusion provides a plurality of grooves that can help absorb and reduce a bending stress (Xu Page 3).
Regarding claim 9, Gao teaches all of the features of claim 8. 
Gao further teaches wherein the groove (106; Fig. 6 in view Fig. 2 in view Fig. 1; Pages 1-3) (see below for “comprises a plurality of sub-grooves, the plurality of sub-grooves being disposed in parallel and at an interval, and a portion of the groove being in a shape of grid”).
As noted above, Gao does not expressly disclose “implanting ions to form a Punch-Though-Stop Layer (PTSL) in a portion of the fin directly under the opening, while forming reflection doped layers in portions of the fin on inner sides of source/drain regions”.
However, in the analogous art, Xu teaches a flexible OLED display panel and device ([Abstract]), wherein (Fig. 1+; Page 1+) a flexible substrate (301; Figs. 3, 4; Page 3) comprises strip-shaped grooves (309) distributed at intervals, where the long sides of the strip-shaped grooves are parallel to the connecting end of the routing area.
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gao’s groove in view of  Xu’s groove structure, and thereby, modified Gao’s (by Xu) device will have 
wherein the groove (Gao 106; Fig. 6 in view Fig. 2 in view Fig. 1; Pages 1-3 in view of Xu 309; Figs. 3, 4; Page 3) comprises a plurality of sub-grooves (in view of Xu 309; Figs. 3, 4; Page 3), the plurality of sub-grooves (in view of Xu 309; Figs. 3, 4; Page 3) being disposed in parallel and at an interval (in view of Xu 309; Figs. 3, 4; Page 3), and a portion of the groove being in a shape of grid (in view of Xu 309; Figs. 3, 4; Page 3)	
The ordinary artisan would have been motivated to modify Gao in the manner set forth above, at least, because this inclusion provides a plurality of grooves that can help absorb and reduce a bending stress (Xu Page 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898